                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION



JPMCC 2007-CIBC19 MICHIGAN
PROPERTIES, LLC,

               Plaintiff,                                   Case Number 18-10045
v.                                                          Honorable David M. Lawson

OSPREY EAST HOLDINGS MI, LLC,
and OSPREY EAST HOLDINGS MI-II, LLC,

               Defendants.
                                             /



     ORDER DENYING INTERIM FEE APPLICATIONS WITHOUT PREJUDICE AND
     DIRECTING RECEIVER TO FILE CONSOLIDATED FINAL FEE APPLICATION

        On February 15, 2019, based on a stipulation submitted by the parties, the Court issued an

order terminating the receivership and directing the receiver to “file his final report, and his

application for authorization of any outstanding fees and final disbursement of funds, on or before

April 16, 2019.” Order Terminating Receivership, ECF No. 58, PageID.1659. However, rather

than complying with that direction, the Receiver proceeded to file five new “interim” fee

applications covering various months from September 2018 through February 2019. The Court

will deny those applications without prejudice to renewal of the requests for reimbursement by

way of a proper consolidated final fee application.

        Accordingly, it is ORDERED that the Receiver’s interim fee applications (ECF No. 62-

66) are DENIED without prejudice.
       It is further ORDERED that the Receiver must file his final report and a single

consolidated application for authorization of any outstanding fees and final disbursement of funds

on or before May 15, 2019.

                                                                    s/David M. Lawson
                                                                    DAVID M. LAWSON
                                                                    United States District Judge

Date: April 15, 2019


                                          PROOF OF SERVICE

                       The undersigned certifies that a copy of the foregoing order was
                       served upon each attorney or party of record herein by
                       electronic means or first class U.S. mail on April 15, 2019.

                                                  s/Susan K. Pinkowski
                                                  SUSAN K. PINKOWSKI




                                                    -2-
